                Case 20-12602-BLS          Doc 19     Filed 10/15/20      Page 1 of 1


                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

RED REEF ALTERNATIVE INVESTMENTS, LLC and Case No. 20-12602 (BLS)
EMERGENT CAPITAL, INC.,
                                                               (Joint Administration Requested)
                            Debtors.

                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the
 admission pro hac vice of Laura E. Appleby, Esq. of the law firm Faegre Drinker Biddle &
 Reath LLP to represent the Ad Hoc Group of Senior Secured Noteholders under the prepetition
 Senior Secured Notes Indenture, dated as of July 28, 2017, in connection with the above-
 captioned case as well as any related adversary proceedings.

 Dated: October 15, 2020                       FAEGRE DRINKER BIDDLE & REATH LLP
 Wilmington, Delaware
                                               /s/ Brett D. Fallon
                                               Brett D. Fallon (Del. Bar No. 2480)
                                               222 Delaware Ave., Suite 1410
                                               Wilmington, DE 19801-1621
                                               Telephone: (302) 467-4224
                                               Facsimile: (302) 467-4201
                                               brett.fallon@faegredrinker.com

           CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
 admitted, practicing and in good standing as a member of the Bar of the State of New York and the
 State of Illinois, and submit to the disciplinary jurisdiction of this Court for any alleged misconduct
 which occurs in the preparation or course of this action. I also certify that I am generally familiar
 with this Court’s Local Rules and with the Revised Standing Order for District Fund effective
 September 1, 2016. I further certify that the annual fee of $25.00 has been paid to the Clerk of
 Court for District Court.

 Dated: October 15, 2020                       /s/ Laura E. Appleby
                                               Laura E. Appleby, Esq.
                                               Faegre Drinker Biddle & Reath LLP
                                               1177 Avenue of the Americas, 41st Floor
                                               New York, NY 10036
                                               (P) (212) 248-3197 (F) (212) 248-3141
                                               laura.appleby@faegredrinker.com

                                  ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.
